DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A calculation unit that calculated the internal information...” in claim 1 and all dependent claims thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “A is an integer equal to or greater than 2” in the parenthesis in line 16 is indefinite because it is unclear if the limitation is part of the claim and further limits the claim since the claim limitation is in the parenthesis.  
Regarding claim 3, the claim limitation “the integer A is 2” is indefinite because it is unclear what integer the claim is referring to since the claim limitation “an integer” in claim 1 is in parenthesis which is unclear if the limitation is part of the claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2003/0088162; hereinafter Yamamoto).
Regarding claim 1, Yamamoto discloses a biological photometric device.  Yamamoto shows a biological measurement device (see fig. 1) that inputs light to a measurement target part of a subject and acquires internal information of the measurement target part by detecting measurement light propagating through the measurement target part (see abstract), the biological measurement device comprising: a probe (see 102 in fig. 1) including a contact surface that includes a plurality of light input portions that input the light to the measurement target part (see 103 in fig. 1; par. [0022]) and a plurality of light receiving portions that receive the measurement light output from the measurement target part (see 104 in fig. 1, par. [0022]), the contact surface being pressed against the measurement target part (see fig. 1, the contact surface is being attached to the head of the subject 101); and a calculation unit that calculates the internal information on the basis of a result of detecting the measurement light obtained for each combination of the light input portion and the light receiving portion (see par. [0024], [0025]), wherein the plurality of light input portions and the plurality of light receiving portions constitute lattices having an interval d (see fig. 1 and 2; par. [0022], [0023]), along first direction (see fig. 1 and 2; par. [0022], [0023]) and a second direction orthogonal to each other on the contact surface (see fig. 1 and 2; par. [0022], [0023]), at least some of the plurality of light receiving portions are location at a position separated by a distance A*d in the first direction and the second direction from the light input portion (see fig. 1 and 2; par. [0022], [0023]), and the combination is a combination in which an interval between the light input portion and the light receiving portion is the distance A*d (see fig. 1).
Regarding claim 2, Yamamoto shows wherein the plurality of light input portion sequentially input the light to the measurement target part (see par. [0026], fig. 3).
Regarding claim 3, Yamamoto shows wherein the integer A is 2 (see fig. 1 and 2).
Regarding claim 5, Yamamoto shows wherein the calculation unit creates a 2D or 3D image on the basis of the internal information (see fig. 11; par. [0041]-[0043]).
Regarding claim 6, a biological measurement method for inputting light to a measurement target part of a subject and acquiring internal information of the measurement target part by detecting measurement light propagating through the measurement target part (see abstract, fig. 1 and 2), the biological measurement method comprising steps of: disposing a probe (see 102 in fig. 1) including a contact surface that includes a plurality of light input (see 103 in fig. 1; par. [0022]) and a plurality of light receiving portions at the measurement target part (see 104 in fig. 1, par. [0022]); inputting the light from one of the plurality of light inputs portions to the measurement target part (see fig. 1); and detecting the measurement light received by the light receiving portion located at a position separated by a distance A*d from the light input portion that has input the light among the plurality of light receiving portion when an interval between lattices configured of the plurality of light input portion and the plurality of light receiving portions on the contact surface is d (see par. [0022], [0023], [0024], [0025], fig. 1 and 2); outputting a detection result (see par. [0024], [0025]); and calculating the internal information on the basis of detection result (see par. [0024], [0025]).


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funane et al. (US 2013/0102907; hereinafter Funane).

Regarding claim 1, Funane discloses a biological photometric device.  Funane shows a biological measurement device (see fig. 1 and 2) that inputs light to a measurement target part of a subject and acquires internal information of the measurement target part by detecting measurement light propagating through the measurement target part (see abstract), the biological measurement device comprising: a probe (see 20 in fig. 1) including a contact surface that includes a plurality of light input portions that input the light to the measurement target part (see 50 fig. 2 and 6) and a plurality of light receiving portions that receive the measurement light output from the measurement target part (see 60 in fig. 2 and 6), the contact surface being pressed against the measurement target part (see par. [0107]); and a calculation unit that calculates the internal information on the basis of a result of detecting the measurement light obtained for each combination of the light input portion and the light receiving portion (see par. [0105]; fig. 1), wherein the plurality of light input portions and the plurality of light receiving portions constitute lattices having an interval d (see fig. 6 and 8A), along first direction (see fig. 6 and 8A) and a second direction orthogonal to each other on the contact surface (see fig. 6 and 8A), at least some of the plurality of light receiving portions are location at a position separated by a distance A*d in the first direction and the second direction from the light input portion (see fig. 1 and 8A; see par. [01028], [0129], [0130], [0131]).), and the combination is a combination in which an interval between the light input portion and the light receiving portion is the distance A*d (see fig. 1 and 8A; see par. [01028], [0129], [0130], [0131]).
Regarding claim 2, Funane shows wherein the plurality of light input portion sequentially input the light to the measurement target part (see par. [0131]).
Regarding claim 3, Funane shows wherein the integer A is 2 (see fig. 8A).
Regarding claim 4, Funane shows the lattice interval d is equal to or greater than 0.5 cm and less than or equal to 1 cm (see fig. 29). 
Regarding claim 5, Funane shows wherein the calculation unit creates a 2D or 3D image on the basis of the internal information (see par. [0160] fig. 33).
Regarding claim 6, Funane shows a biological measurement method for inputting light to a measurement target part of a subject and acquiring internal information of the measurement target part by detecting measurement light propagating through the measurement target part (see abstract, fig. 2), the biological measurement method comprising steps of: disposing a probe (see 20 in fig. 1) including a contact surface that includes a plurality of light input (see 50 in fig. 2 and 6) and a plurality of light receiving portions at the measurement target part (see 60 in fig. 2 and 6); inputting the light from one of the plurality of light inputs portions to the measurement target part (see fig. 2); and detecting the measurement light received by the light receiving portion located at a position separated by a distance A*d from the light input portion that has input the light among the plurality of light receiving portion when an interval between lattices configured of the plurality of light input portion and the plurality of light receiving portions on the contact surface is d (see fig. 1 and 8A; see par. [01028], [0129], [0130], [0131]); outputting a detection result (see fig. 1; par. [0100], [0107]); and calculating the internal information on the basis of detection result (see abstract; par. [0100], [0107], [0160]; fig. 1 and 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793